Title: To James Madison from Charles Pinckney, 12 October 1808
From: Pinckney, Charles
To: Madison, James



Dear Sir
In Charleston October 12, 1808

I Will Thank you to read the inclosed & send instructions to General Armstrong respecting Young Mr. Maclure.  His Father you see was a Citizen since 1786 & himself born here.  They are respectable merchants & I will be much obliged to you to do what they request.  We have had a very hard struggle here to carry our members & secure to You the vote of this state, but the thing is done & I beg you to read what the President will shew You on this subject.  I intend when the hurry & Bustle we are in is over to write to you particularly on this subject & shew you the inveteracy of the federalists against You but You had firm confidential friends who went every length for you, & in spite of every private or interested consideration.  I have never known such a struggle & hear 200 Votes in the City were given more than ever was taken before.  I shall write You much more fully soon & remain dear Sir With regard & affection Yours Truly

Charles Pinckney

